OIS Investments, s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 9, 2014

                                      No. 04-14-00075-CV

                         AAA FREE MOVE MINISTORAGE L.L.C.,
                                     Appellant

                                                 v.

      OIS INVESTMENTS, INC., Latigo Properties, Inc. and The Brigham Living Trust,
                                    Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18988
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER
        The reporter’s record was due on March 18, 2014. The court reporter has filed a
notification of late record stating that appellant has failed to pay or make arrangements to pay the
fee for preparing the record and that appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that a written request has been made for preparation of the
reporter=s record pursuant to TEX. R. APP. P. 34.6 (b)(1), and either the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee, or appellant is entitled to appeal
without paying the court reporter’s fee.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court